PER CURIAM.
Capitol Marketing Communications Industries, Inc. and Conrad R. Iacono, plaintiffs below, appeal an adverse final summary judgment. In the context of this com*1027mercial transaction we conclude that the requirements to establish an implied contract have not been met, see Policastro v. Myers, 420 So.2d 324, 326 (Fla. 4th DCA 1982); Coffee Pot Plaza Partnership v. Arrow Air Conditioning & Refrigeration, Inc., 412 So.2d 883, 884 (Fla. 2d DCA 1982), and therefore the summary judgment was properly entered.
Affirmed.